TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00027-CV



                                   John McNamara, Appellant

                                                 v.

                       Randolph Brooks Federal Credit Union, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. D-1-GN-11-001086, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


               John McNamara filed a notice of appeal from a summary judgment in favor of

Randolph Brooks Federal Credit Union. The clerk’s record was filed on June 14, 2012. Appellant’s

brief was due on July 16, 2012. See Tex. R. App. P. 38.6(a). No brief was filed. By letter dated

July 31, 2012, this Court’s clerk sent notice to McNamara that his brief was overdue and that this

appeal could be dismissed if he failed to file a brief or otherwise explain his failure by August 10,

2012. McNamara has not filed a brief, motion to extend time to file a brief, or other explanation

for his failure to file a brief. We dismiss this appeal for want of prosecution. See Tex R. App.

P. 42.3(a).




                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: August 31, 2012